Case 1:18-cv-04615-ENV-LB Document 17 Filed 02/12/19 Page 1 of 2 PageID #: 77

                                      TROY LAW, PLLC
                            ATTORNEYS / COUNSELORS AT LAW
                Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                     41-25 Kissena Boulevard, Suite 119, Flushing, NY 11355

                                                    February 12, 2019

Via ECF
Hon. Lois Bloom, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:     Plaintiff’s Status Report
                1:18-cv-04615 Zhang v. BrightRay Dental, P.C. et al

Your Honor,

         This office represents the Plaintiffs in the above-captioned matter. We write respectfully,
first to apologize for our mistake in not submitting this status report earlier. We had confused it
with the mediation report ordered on January 30, 2019, due February 12, 2019 (electronic order).
Second, we write in response to Defendants’ status report filed February 8, 2019 (Dkt. No. 16), to
address incorrect and inappropriate statements made characterizing Plaintiffs’ conduct during and
after the mediation held on January 29, 2019.

        In the first place, the conduct of the parties at mediation is confidential, and a description
thereof should not have been filed to the public docket. The status report should have been limited
to the results of the mediation. Now that representations have been made, however, we feel
obligated to respond. It is not correct that Plaintiff refused to negotiate in good faith. Both Plaintiff
and Defendants, through their counsel, made several good-faith offers and counter-offers back and
forth during the mediation. Those offers approached, but did not reach, each other. The mediation
was definitively closed at the end of the unsuccessful mediation session. The mediator
electronically reported that mediation was closed on January 30, 2019 via the Court’s CM/ECF
system.

        Despite the mediation officially being closed, the Defense unilaterally contacted the
mediator to relay a further offer to Plaintiff’s counsel rather than making their offer themselves.
This unilateral deputation of an ostensible third-party neutral after the mediation was officially
closed was highly inappropriate in itself. It was especially inappropriate to do so before Plaintiff’s
counsel received any authorization from Plaintiff to re-open the mediation. The mediator tried to
bring up Defendants’ offer after Plaintiff’s counsel had called him to discuss an unrelated matter.
For all of these reasons, Plaintiff’s counsel did not continue said conversation with the mediator.

        Plaintiff looks forward to the status conference scheduled for February 21, 2019, and is
currently working with Defendants to revise the proposed discovery plan in accordance with the
Court’s order of February 11, 2019.

        Plaintiff’s position is that efforts at settlement would be more efficacious following a
resolution, one way or another, of Plaintiff’s contemplated motion for conditional collective
Case 1:18-cv-04615-ENV-LB Document 17 Filed 02/12/19 Page 2 of 2 PageID #: 78
Hon. A. Kathleen Tomlinson, U.S.M.J.
February 12, 2019
2:15-cv-08396-AKT Singh v. A & A Market Plaza, Inc. et al
Page 2 of 2

certification—and if that motion is successful, after the opt-in period closes. This would allow the
settlement of a closed universe of claims, and protect Defendants from multiple duplicative
lawsuits too.

          We apologize once again for our error in confusing the status report and the mediation
report.

          We thank the Court for its attention to and consideration of this matter.

                                                    Respectfully submitted,
                                                    TROY LAW, PLLC



                                                     /s/ John Troy
                                                    John Troy, Esq.
                                                    Attorney for Plaintiffs

cc: via ECF
    all counsel of record




                                                   2
